11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Juan Antonio Cervante-Sanchez,                * From the 220th District Court
                                                of Comanche County,
                                                Trial Court No. CR-03962.

Vs. No. 11-17-00069-CR                        * November 22, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.